DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 depends from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Rajagopalan reference (US Patent Publication No. 2014/0178637).
5.	Regarding claim 12, the Rajagopalan reference discloses:
a component for an artificial lift pump system [Paragraph 0013], comprising: 
a body formed from a material [Paragraph 0015—under layer combined with substrate can be considered a “body” and it is formed of a material such as CrN along with the substrate material]; 
a first carbon, nitrogen, and/or boron layer introduced from the exterior surface of the material with case depth in excess of 25.4 micron-meters [Paragraph 0015—adhesion promoting layer which can be formed of WC which is a carbon layer, implicitly the layer doesn’t have to be a pure carbon layer since a pure nitrogen layer doesn’t make sense and the layer is said to range from 0.1 to 50 micrometers]; and a second layer placed on the first layer that is equal or less than 25.4 micron-meters [Paragraph 0015—functional layer is placed on the adhesion layer that ranges from 0.1 to 50 micrometers].
6.	Regarding claim 13, the Rajagopalan reference further discloses:
wherein the body is placed in a form of a coupling [Paragraph 0015—the under layer couples the layers together].
7.	Regarding claim 14, the Rajagopalan reference further discloses:
wherein the material is a ferrous alloy or steel [Paragraph 0014]. 
8.	Regarding claim 15, the Rajagopalan reference further discloses:
wherein the material is one of a non-ferrous alloy, among nickel alloys, cobalt alloys, titanium alloys [Paragraph 0015].
9.	Regarding claim 16, the Rajagopalan reference further discloses:
wherein the body is one of a pull tube guide, barrel, and a valve rod guide [Paragraph 0013]. 
10.	Regarding claim 17, the Rajagopalan reference further discloses:
wherein the body is one of a bushing, bearing, and a spacer [Paragraph 0013].
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Rajagopalan reference.
13.	Regarding claim 18, the Rajagopalan reference fails to disclose:
wherein the material is steel with less than 0.4% carbon content.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a material that is steel with less than 0.4% carbon content, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
14.	Regarding claim 19, the Rajagopalan reference discloses:
a component for a sucker rod pump system [Paragraph 0037], comprising: 
a body formed from a steel [Paragraph 0037], the body having an inner diameter and an outer diameter [Paragraph 0037]: 
a first carburized layer placed on the outer diameter on an exterior surface of the steel [Paragraph 0015—the combination of the under layer and the adhesion promoting layer can be considered a first carburized layer]: and 
a second layer made of a diamond like coating placed on the first carburized layer [Paragraph 0015—the functional layer is placed on that layer and can be made of diamond-like-carbon].
The Rajagopalan reference discloses the invention as essentially claimed.  However, the Rajagopalan reference fails to disclose that the steel is made with less than 0.4% carbon.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a material that is steel with less than 0.4% carbon content, since it has been held to be within the general skill of a worker in the art to select a known 
material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.  
15.	Regarding claim 20, the Rajagopalan reference further discloses:			wherein the second layer is between 2.0 and 25.4 micron-meters in thickness [Paragraph 0015—disclosing between 0.1 and 50 micrometers].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747